Title: Thomas Jefferson to Charles G. Paleske, 30 September 1811
From: Jefferson, Thomas
To: Paleske, Charles G.


          
                  Sir 
                   
                     Monticello 
                     Sep. 30. 11.
             
		  I thank you for the communication of the papers respecting the Union canal company of Pensylvania. no one is more anxious to see enterprises of that nature carried into execution, and especially to see them formed into a general system, and the public contributions, which other nations
			 employ in war, applied by us to the improvement of our country. retired now from all intermedling with public things, I can only contribute my good wishes to the success of the company adding for yourself the assurance of my great esteem & respect
          
            Th:
            Jefferson
        